Citation Nr: 1631498	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-06 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an effective date prior to November 17, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976. 

This matter is on appeal from rating decisions in May 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

This matter was previously before the Board in March 2015, at which time it was remanded for further development of the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than November 17, 2008, for the grant of service connection for tinnitus.  During the April 2014 Board hearing, and in various statements of record, the Veteran and his attorney have asserted that the proper effective date for the grant of service connection is August 26, 1981.  

In its March 2015 remand, the Board noted that the issue of whether rating decisions (specifically, the September 1981 rating decision, which continued a noncompensable evaluation for service-connected hearing loss, and all subsequent decisions dated prior to the May 2011 rating decision that granted service connection for tinnitus) contained clear and unmistakable error (CUE) had been raised by the record via an April 2014 motion from the Veteran's attorney, but had not yet been adjudicated by the AOJ.  

Therefore, the Board remanded the matter to the AOJ for initial consideration.  A close review of the record does not reflect that any action has been taken to adjudicate that issue.  

Notably, the Veteran's attorney directly responded to the RO's June 1, 2015 (post-remand) request for information in a letter dated June 10, 2015.  Along with his response, the Veteran's attorney included a copy of the April 2014 motion for CUE, which again outlined the Veteran's allegations of CUE in rating decisions dated prior to May 2011.  

As was explained in the March 2015 remand, although the Board does not have jurisdiction over the claim for CUE, the matter is inextricably intertwined with the current claim of an earlier effective date for the Veteran's service-connected tinnitus.  Accordingly, consideration of the current claim for an earlier effective date must be deferred until the CUE claim is adjudicated. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, the Board is again remanding the Veteran's earlier effective date claim again with instructions for the AOJ to adjudicate the CUE claim to ensure that the Board can continue with adjudication of the inextricably intertwined claim over which it has jurisdiction. See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the matter of whether there was CUE in the September 1981, January 1983, March 2007, May 2008, January 2009, and December 2010 rating decisions that either awarded or continued evaluations for the Veteran's service-connected hearing loss, but allegedly failed to adjudicate a claim for service connection for tinnitus. See April 2014 letter/CUE motion from the Veteran's attorney. 

2. After the above development has been completed, re-adjudicate the Veteran's claim for an effective date earlier than November 17, 2008, for the grant of service connection for tinnitus.  If the claim remains denied, issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




